Allowability Notice
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/601,742 filed on October 15, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Phillips (Reg. No. 59,393) on May 26, 2021.
Please amend claims 1, 3, 6 and 7 filed on October 15, 2019 as follows:

1. A method for detecting objects ejected from a cabin of a vehicle, comprising:
 generating window image data of a vehicle window opening of the vehicle with a camera mounted on the vehicle;
 processing the window image data using a controller operably connected to the camera to generate ejected object data corresponding to at least one object ejected from the cabin through the vehicle window opening; and 
using the controller.

3. The method as claimed in claim 2, wherein the camera mounted on the vehicle is a first camera, and the method further comprises: 
generating cabin image data of the cabin of the vehicle with a second camera mounted inside the cabin, the cabin image data at least partially based on movements of the occupant within the cabin; 
processing the cabin image data using the controller to detect throwing motion data corresponding to a motion of an arm or a hand of the occupant toward the vehicle window opening; and 
generating the window image data only when the movable window panel is in the open window state and the throwing motion data are detected.

6. The method as claimed in claim 1, further comprising; 
generating littering event data based on the generated ejected object data and the occupant data using the controller, 
wherein the littering event data includes image data of the ejected object and at least one of a date, a time, and a location at which the ejected objected was ejected from the vehicle.

7. The method as claimed in claim 1, wherein the camera mounted on the vehicle is a first camera, and the method further comprises:
generating incoming object data with a second camera mounted in the cabin, the incoming 
using the controller as the at least one object is ejected from the cabin, 
wherein the first camera is mounted outside of the cabin.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Chan et al. (Pub. No. US 2015/0066349 A1) discloses  a method for detecting objects ejected from a cabin of a vehicle, comprising:
 generating window image data of a vehicle window opening of the vehicle with a camera mounted on the vehicle (See Fig. 3a, ¶0039-imaging data from an interior compartment of the car indicates that an occupant's arm is resting near the edge of the window); 
processing the window image data  using a controller operably connected to the camera to generate ejected object data corresponding to at least one object ejected from the cabin through the vehicle window opening (¶0039-processing circuit 102 may infer that the occupant's hand and forearm are protruding from the window). However, Chan fail to teach the feature of “associating the ejected object data with occupant data of an occupant of the vehicle using the controller,” as recited in claim 1 and similarly recited in claim 16. 
Regarding claim 11, Chan et al. (Pub. No. US 2015/0066349 A1) discloses a method for detecting objects ejected from a cabin of a vehicle, comprising: generating window image data of a vehicle window opening when a corresponding movable window panel is in an open position 
	The rest of the dependent claims are allowed by virtue of their dependency form allowed claims 1, 11 and 16.
	The additional prior arts (See PTO-892) are cited as relevant prior arts. The pertinent prior arts fail to teach the above identified features of the independent claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488